The Workmen's Compensation Act, being remedial, should not be strictly construed, but a spirit of liberality should be employed in its interpretation. McVey v. Telephone Co., 103 W. Va. 519;Sole v. Kindelberger, 91 W. Va. 603; Bamber v.City of Norfolk, 138 Va. 26, 121 S.E. 564; 28 Rawle C. L., p. 755 and cases cited. Our own statute provides that "the commissioner shall not be bound by the usual common law or statutory rules of evidence, * * *" Code, Chapter 15P, section 44. Thus is recognized in the law itself its non-technical purpose and operation.
An employee is certainly none the less entitled to compensation because he is unfortunate enough to carry on his body the effects of a former or primary injury, even though a later injury, being the one for which he seeks compensation, would not have been so serious but for the lingering effects of the former. Elliott's Workmen's Compensation Acts, p. 13;Schroetke v. Jackson-Church Co., 193 Mich. 616; Uhl v.Guarantee Construction Co., 161 N.Y. Supplement 659.